Case 4:21-mj-07301-N/A-EJM Document1 Filed 06/11/21 Page 1of1

 

 

 

CRIMINAL COMPLAINT
(Electronically Submitted)
United States District Court DISTRICT of ARIZONA
United States of America DOCKET NO.
v.
Deion Alexander DOB: 1995; United States MAGISTRATE'S CASE NO. 21-07301MJ

 

 

Complaint for violation of Title 8 United States Code § 1324(a)(1)(A)Gi) and 1324(a)(1)(B\ii)

 

 

COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:

On or about June 10, 2021, in the District of Arizona, Deion Alexander, knowing or in reckless disregard that certain
illegal aliens, including Antonio Morales-Diaz, had come to, entered, and remained in the United States in violation
of law, did transport and move said aliens within the United States by means of transportation and otherwise, in
furtherance of such violation of law; in violation of Title 8, United States Code, Section 1324(a)(1)(A)Gi) and

1324(a)(1)(B)(ii).

 

BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED:

On ot about June 10, 2021, in the District of Arizona (Hereford), the Brian A Terry’s Tactical Operation Center (TOC)
saw a group of suspected noncitizens walking near South Rio Vista Road. An agent responded and was traveling
westbound on SR-92 when he saw a black 2018 Volkswagen Tiguana (SUV) on South Rio Vista Road facing south.
The agent went past the SUV and the SUV pullout behind the BPA. The SUV followed the agent westbound on SR-
92, The SUV then made and erratic U-turn and started traveling eastbound on SR-92, The agent also made a U-turn
and saw the SUV pull over on the eastbound lane on South Rio Vista Road. The agent again drove past the SUV and
saw the SUV make another U-turn and drive in an evasive matter, The agent followed the SUV on South Palominas
Road and then conducted a vehicle stop. The agent approached the SUV and saw a black pistol on the passenger seat,
The BPA also saw four subjects in the back of the vehicle wearing camouflage and attempting to hide. All four later
admitted they were in the U.S. illegally, including Antonio Morales-Diaz. The driver was identified as Deion
Alexander.

 

Records checks revealed that Antonio Morales-Diaz did not have the proper immigration documentation to enter or
remain in the U.S. legally. Morales was previously removed from the U.S. on July 29, 2014,

 

MATERIAL WITNESSES IN RELATION TO THE CHARGE:

 

 

 

Detention Requested SIGNAT COMPLAINANT
Being duly sworn, I declare that the foregoing is 2”
true and correct to the best of my knowledge. LF

AUTHORIZED BY: AUSA JAA/ti} Aw OFFICIAL TITLE

 

Border Patrol Agent

 

Sworn by telephone x

 

 

 

  

SIGNATURE CoNWgG

Ph

 
 
 
 

 

 

“4 eq bh. June 11, 2021

See Federal rules of Criminal Procdlifre Rules 39,1, and 54

 

 

 
